76948: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-32345: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76948


Short Caption:IN RE: GUARDIANSHIP OF WITTLERCourt:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 18GRD000381BClassification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/02/2018 / Worrell, CarolynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantCarmen Gomez WittlerJennifer M. Richards
							(Washoe Legal Services/Reno)
						David D. Spitzer
							(Washoe Legal Services/Reno)
						


Reference PartyCarmen Gomez Wittler


RespondentEric WittlerJoel W. Locke
							(Allison MacKenzie, Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


09/17/2018Filing FeeFiling Fee due for Appeal.


09/17/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-36149




09/17/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-36152




09/20/2018Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.18-36823




09/21/2018Notice/IncomingFiled Appellant's Response to Notice Regarding Supreme Court Filing Fee.18-37097




09/25/2018Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.18-37517




10/04/2018Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.18-39061




10/08/2018Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.18-39321




10/22/2018Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.18-41330




11/01/2018Order/ProceduralFiled Order Waiving Filing Fee.18-42923




11/02/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.18-43162




11/02/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell.18-43203




11/19/2018Docketing StatementFiled Docketing Statement Civil Appeals. (SC)18-904726




12/14/2018Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).18-908874




12/19/2018Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.  (SC)18-909447




12/27/2018Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)18-910548




01/02/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 05/22/18 and 08/10/18.  To Court Reporter: Sunshine Litigation Services. (SC)19-00134




01/16/2019Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)19-02445




01/24/2019Order/ProceduralFiled Order to Show Cause. Appellant shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent may file any reply within 11 days from the date that appellant's response is served. Briefing is suspended. (SC).19-03710




01/24/2019Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)19-03730




01/29/2019Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.  (SC)19-04521




02/04/2019Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)19-05242




02/12/2019Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)19-06459




02/21/2019MotionFiled Appellant's Reply Brief to Order to Show Cause (Response to OSC). (SC)19-07995




03/01/2019Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)19-09423




03/04/2019MotionFiled Respondent's Motion to File in Excess of Page Limitation (Reply to Response to Order to Show Cause.) (SC).19-09718




03/12/2019Order/ProceduralFiled Order.  Respondent has filed a motion for leave to file a reply to appellant's response to this court's order to show cause in excess of the page limitation of NRAP 27(d)(2).  The motion is unnecessary.  The clerk shall file the reply received on March 4, 2019.  (SC)19-10787




03/12/2019MotionFiled Reply in Response to Appellant's Reply Brief to Order to Show.  (SC)19-10788




03/13/2019Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.  (SC)19-11041




04/16/2019Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)19-16699




08/01/2019Opinion/DispositionalFiled Per Curiam Opinion. "Appeal dismissed."  Before Pickering, Parraguirre and Cadish, JJ.  132 Nev. Adv. Opn. No. 31.  (SC)19-32345




08/05/2019Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)19-32833




08/26/2019RemittiturIssued Remittitur. (SC).19-35567




08/26/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


09/06/2019RemittiturFiled Remittitur. Received by County Clerk on August 27, 2019. (SC)19-35567





Combined Case View